Citation Nr: 1813611	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-40 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2015, the Veteran testified before the undersigned at a videoconference hearing.  A transcript is associated with the claims file.

The Board notes that, subsequent to the issuance of the August 2014 statement of the case, additional evidence was added to the record, to include a statement from the Veteran, a statement from the Veteran's wife and medical treatise evidence.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence in a January 2016 letter.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In connection with his claim for service connection for sleep apnea, the Veteran was afforded a VA examination in May 2012.  In the opinion, the examiner stated that, based on a review of medical literature, there is no connection between obstructive sleep apnea and PTSD.  The examiner did not address whether the Veteran's sleep apnea is aggravated by his PTSD, and the examination is therefore inadequate.  Once VA undertakes to provide an examination, it is obligated to ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, a remand is necessary to obtain an addendum opinion.  The Board notes that the Veteran submitted medical treatise evidence; the examiner should include analysis of that evidence in his or her opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify, submit, or authorize VA to obtain any VA or private treatment records not already on file that he believes are pertinent to his appeal.

2.  Furnish the Veteran's entire claims file to the VA examiner who authored the May 2012 opinion, or if unavailable, to another examiner of appropriate expertise, for an addendum opinion.  The examiner must review all pertinent evidence of record and respond to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea is caused by the Veteran's service-connected PTSD;

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea is aggravated by the Veteran's service-connected PTSD.  If yes, identify, to the extent possible, the degree of disability that is due to aggravation.

(c)  In forming an opinion, the examiner must consider the article from the Journal of Clinical Sleep Medicine submitted by the Veteran.

The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as opposed to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline of disability.  Please address causation and aggravation separately.

Please provide a complete rationale for any opinion offered.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

